There is nothing presented in this case upon which this «court can act by way of review of the order of the court below. The record is not before us, and it does not appear that any ■appeal was taken and perfected, by the entry of an appeal within the time prescribed, and the giving of a bond. If the purpose of the petitioner is to compel the court below to enter an appeal, and to accept a bond to prosecute such •appeal to this court, this is not the proper proceeding to accomplish that object. The petition, therefore, must be dis-. missed, and it is so ordered.
By the Court:
R. H. Alvey, Chief Justice.